Citation Nr: 0614503	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-21 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain with degenerative disc disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1964 and from May 1965 to March 1979.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in St. Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).

The veteran's claim for an increased evaluation for service-
connected lumbosacral strain was received in May 2001.  The 
RO continued the 10 percent disabling evaluation in a March 
2002 rating decision.  The veteran disagreed with the 10 
percent evaluation and initiated this appeal.  In a July 2003 
decision, the RO increased the evaluation to 20 percent 
disabling, effective May 17, 2001, for lumbosacral strain.  
The veteran completed his appeal by filing a substantive 
appeal in August 2003 in response to the July 2003 statement 
of the case, and it remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In this case, there is evidence that the veteran's service-
connected disability may have increased in severity since the 
last VA Joints examination in January 2002 and the last VA 
Peripheral Nerves examination in July 2003 .  Specifically, 
during a visit to his private physician in May 2004, and 
during a January 2005 VA consultation, the veteran reported a 
significant increase in the amount of lumbosacral spine area 
pain he was experiencing.  Accordingly, an additional VA 
examination must be conducted before the Board can proceed 
with appellate review.

Additionally, the criteria for evaluation of the spine, 
effective September 26, 2003, provide for a separate 
evaluation for neurological symptoms, if present, that are 
related to the service-connected spine disorder.  In May 
2004, the veteran's private physician noted that during 
exacerbations of his lumbar spine disorder, the veteran had 
severe sciatica and numbness in his right foot.  
Additionally, during a September 2004 VA clinic visit, the 
examiner's notes appeared to indicate that the veteran's 
ankle reflexes were absent bilaterally.  These clinical 
findings were not considered in the statements of the case of 
record.  Specifically, the July 2004 supplemental statement 
of the case refers to the private physician's findings but 
did not address them with regard to the relevant criteria; 
the December 2004 supplemental statement of the case fails to 
mention the September 2004 VA clinic findings at all.  As 
such, once the VA examination discussed above is completed, 
an additional supplemental statement of the case must be 
issued, applying all of the pertinent clinical findings of 
record, and taking into account all of the relevant criteria 
in effect during the course of the veteran's appeal.

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on the veteran's response, the RO 
must attempt to procure copies of all 
records that have not previously been 
obtained from identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure them, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.  

2.  The veteran must be afforded a VA 
examination to determine the current 
extent of his service-connected 
lumbosacral strain with degenerative 
disc disease.  The claims file must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are 
deemed necessary for an accurate 
assessment must be conducted.  Any 
further studies deemed relevant by the 
examiner must also be conducted.  The 
examiner must record all pertinent 
medical complaints, symptoms, and 
clinical findings, in detail.  As to 
all information requested below, a 
complete rationale for all opinions 
must be provided, and the report 
prepared must be typed.

The examiner must state whether there 
is any evidence of favorable or 
unfavorable anklyosis of the spine, and 
determine the range of motion of the 
veteran's lumbar spine, in degrees, 
noting by comparison the normal range 
of motion of the lumbar spine.  It must 
also be determined whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected lumbosacral strain 
with degenerative disc disease, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  
Finally, an opinion must be stated as 
to whether any pain found in the lumbar 
spine could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting 
the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.  

The examiner must also report any 
associated neurological complaints or 
findings attributable to the veteran's 
service-connected lumbosacral strain 
with degenerative disc disease, 
including any noted during nerve 
conduction studies, to evaluate 
radiating pain, if any, that results 
from his service-connected lumbosacral 
strain with degenerative disc disease.  
It must also be noted whether the 
veteran has intervertebral disc 
syndrome; if so, the examiner should 
state whether the veteran experiences 
incapacitating episodes, as defined by 
38 C.F.R. § 4.71, and the frequency and 
total duration of such episodes over 
the course of the past 12 months.  

Finally, the examiner must provide an 
opinion as to whether the veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the 
veteran's lumbosacral strain with 
degenerative disc disease.  

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.  After associating any new or 
additional evidence with the veteran's 
claims file, the RO must then 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for service-connected lumbosacral 
strain with degenerative disc disease.  
If the benefit on appeal remains 
denied, an additional supplemental 
statement of the case must be issued.  
The supplemental statement of the case 
must discuss the evidence under all 
sets of criteria for evaluating 
disabilities of the spine that were in 
effect during the course of the 
veteran's appeal, to include the 
criteria effective prior to September 
23, 2002, effective September 23, 2002, 
and effective September 26, 2003.  
Specifically, it must be discussed 
whether any of the Notes included in 
the newest rating criteria, e.g. those 
effective September 26, 2003, are 
applicable in the veteran's case.  The 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


